                  Case 9:20-bk-10197-MB           Doc 30 Filed 06/08/20 Entered 06/08/20 17:54:11                Desc
                                                   Main Document    Page 1 of 4


                     1   KASOWITZ BENSON TORRES LLP
                         Andrew R.J. Muir (SBN 284817)
                     2   AMuir@kasowitz.com
                         101 California Street, Suite 3000
                     3   San Francisco, California 94111
                         Telephone:     (415) 421-6140
                     4   Facsimile:     (415) 398-5030

                     5
                         Attorneys for Creditor
                     6   ITRIA VENTURES LLC

                     7
                                                    UNITED STATES BANKRUPTCY COURT
                     8                               CENTRAL DISTRICT OF CALIFORNIA
                                                           NORTHERN DIVISION
                     9

                    10   In Re:                                                 Bankruptcy Case No.: 9:20-bk-10197-MB

                    11   JONATHAN ELI HERRICK,                                  Chapter 7

                    12                           Debtor.                        RESERVATION OF RIGHTS OF
                                                                                ITRIA VENTURES LLC
                    13

                    14            Creditor Itria Ventures LLC (“Itria”), by and through its undersigned counsel, hereby
                    15   submits this reservation of rights (the “Reservation of Rights”) with respect to the deadlines to
                    16   object to, or file a complaint as to, the debtor Jonathan Eli Herrick’s (“Debtor”) discharge under
                    17   Rules 4004(a) and 4007(c) of the Federal Rules of Bankruptcy Procedure. This Court’s General
                    18   Order 20-03 extended those deadlines to June 26, 2020, i.e., 60 days after the initial meeting of

                    19   creditors, which was held on April 27, 2020.

                    20            Debtor and the Trustee filed a stipulation on May 14, 2020 that states that the deadline for

                    21   parties in interest to file a complaint pursuant to Section 727 was May 15, 2020. (ECF No. 19.)

                    22   General Order 20-03, however, extended the deadline to file a complaint under Sections 727 and

                    23   523 to, at least, June 26, 2020. Notwithstanding the Debtor’s stipulation with the Trustee, Itria

                    24   reserves its rights to file a complaint pursuant to Sections 523 or 727 within the deadline set by

                    25   the Court in General Order 20-03. (See Misc. No. 20-MP-00101-MT, Doc. No. 2 at ¶¶ 4-5.)

                    26   In support of this Reservation of Rights, Itria respectfully represents as follows:

                    27   ///

                    28   ///
KASOWITZ BENSON
  TORRES LLP
                                                                                                     Case No.: 9:20-bk-10197-MB
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                  RESERVATION OF RIGHTS OF ITRIA VENTURES LLC
                  Case 9:20-bk-10197-MB         Doc 30 Filed 06/08/20 Entered 06/08/20 17:54:11                Desc
                                                 Main Document    Page 2 of 4


                     1                                           BACKGROUND

                     2          1.      On May 14, 2020, Debtor and the Trustee entered into a stipulation to extend the

                     3   Trustee’s deadline – and only the Trustee’s deadline – to object to Debtor’s discharge pursuant to

                     4   11 U.S.C. § 727 to July 15, 2020. (ECF No. 19.) That stipulation states that the deadline by

                     5   which “parties in interest” must file a complaint under § 727 was previously May 15, 2020. (Id.

                     6   at ¶ 2.) The Court approved the Debtor and Trustee’s stipulation on May 19 and extended the

                     7   Trustee’s deadline to file a complaint pursuant to § 727 to July 15, 2020. (ECF No. 21.)

                     8          2.      Itria and A&L Home Enterprises, LLC (“A&L”) entered into Future Receivables

                     9   Sales Agreements, which debtor Jonathan Eli Herrick personally guaranteed, pursuant to which

                    10   Itria purchased the future receivables of A&L’s business. Debtor and A&L breached their

                    11   obligations to Itria and judgment was entered against them both in New York State. (See ECF

                    12   No. 8 at 37 [Form 107, Part 4].) That New York judgment was subsequently domesticated in the

                    13   Superior Court of California, County of San Luis Obispo. (Id. at 38.)

                    14          3.      Debtor filed his Voluntary Petition for Individuals Filing for Bankruptcy on

                    15   February 7, 2020. (ECF No. 1.) The initial meeting of creditors was scheduled for March 16

                    16   (ECF No. 4 at 2), but the Debtor failed to appear. (ECF No. 12.)

                    17          4.      On March 18, in light of “developing issues with the COVID-19 virus and the

                    18   national and state declarations of emergency by the President of the United States and the

                    19   Governor of California,” the United States Trustee (the “Trustee”) filed an ex parte motion

                    20   seeking to extend certain deadlines triggered by the initial § 341 meeting date for every case

                    21   “where the § 341 meeting was not concluded prior to March 17, 2020, and such deadline(s) had

                    22   not previously expired.” (See Misc. No. 20-MP-00101-MT, Doc. 1 at 2.)

                    23          5.      On March 23, by general Order 20-03, the Court granted the Trustee’s motion and

                    24   extended the deadlines to object to debtors’ discharge under Federal Rule of Bankruptcy

                    25   Procedure 4004(a) and to file a complaint as to the dischargeability of certain debts pursuant to 11

                    26   U.S.C. § 523(c) under Federal Rule of Bankruptcy Procedure 4007(c), in every case – including

                    27   this one – where the § 341 meeting was not completed prior to March 17, 2020 and the applicable

                    28   deadline had not already lapsed. (General Order 20-03, Misc. No. 20-MP-00101-MT, Doc. 2 at
KASOWITZ BENSON
  TORRES LLP
                                                                        -2-                        Case No.: 9:20-bk-10197-MB
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                 RESERVATION OF RIGHTS OF ITRIA VENTURES LLC
                  Case 9:20-bk-10197-MB          Doc 30 Filed 06/08/20 Entered 06/08/20 17:54:11                Desc
                                                  Main Document    Page 3 of 4


                     1   ¶¶ 4-5.)

                     2          6.       The initial § 341 meeting of creditors in this case was not completed prior to

                     3   March 17. Rather, the Debtor failed to appear on March 16, which was the date initially set for

                     4   the meeting, so, on March 24, the Trustee filed a notice continuing Debtor’s § 341 hearing to

                     5   April 27. (ECF No. 8.) The Court’s Renotice of the Debtor’s § 341 hearing issued on April 1.

                     6   (ECF No. 13.)

                     7          7.       The initial § 341 meeting of creditors was eventually held on April 27, and then

                     8   continued to June 1 in order for the Debtor to provide additional documentation to the Trustee.

                     9   (ECF No. 17.)

                    10                                     RESERVATION OF RIGHTS

                    11          8.       Pursuant to General Order 20-03, Itria may object to Debtor’s discharge under

                    12   Federal Rule of Bankruptcy Procedure 4004(a) or file a complaint as to the dischargeability of

                    13   Debtor’s debt to Itria pursuant to 11 U.S.C. § 523(c) under Federal Rule of Bankruptcy Procedure

                    14   4007(c), until June 26, 2020, which is 60 days after the initial meeting of creditors held on April

                    15   27.

                    16
                         Dated: June 8, 2020                                KASOWITZ BENSON TORRES LLP
                    17

                    18                                                      /s/ Andrew R. J. Muir
                                                                            Andrew R.J. Muir
                    19                                                      Attorneys for Creditor
                                                                            ITRIA VENTURES LLC
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
KASOWITZ BENSON
  TORRES LLP
                                                                         -3-                        Case No.: 9:20-bk-10197-MB
 ATTORNEYS AT LAW
  SAN FRANCISCO
                                                 RESERVATION OF RIGHTS OF ITRIA VENTURES LLC
                  Case 9:20-bk-10197-MB        Doc 30 Filed 06/08/20 Entered 06/08/20 17:54:11                Desc
                                                Main Document    Page 4 of 4


                     1                                   CERTIFICATE OF SERVICE

                     2          The undersigned hereby certifies that on the 8th day of June, 2020, interested parties who

                     3   are deemed to have consented to electronic service are being served with a copy of this document

                     4   via the Court’s CM/ECF system.

                     5                                                       /s/ Andrew R.J. Muir
                     6                                                       Andrew R.J. Muir
                     7

                     8

                     9

                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19

                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
KASOWITZ BENSON                                                                                   Case No.: 9:20-bk-10197-MB
  TORRES LLP
 ATTORNEYS AT LAW                               RESERVATION OF RIGHTS OF ITRIA VENTURES LLC
  SAN FRANCISCO
